Citation Nr: 0018830	
Decision Date: 07/18/00    Archive Date: 07/25/00

DOCKET NO.  90-04 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date prior to December 22, 1988, 
for the assignment of a 10 percent evaluation for lumbosacral 
strain.


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel






INTRODUCTION

The veteran served on active duty from July 1985 to July 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1989 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  During the pendency of the 
veteran's appeal, his claim file was transferred to the RO in 
Columbia, South Carolina.

The Board originally rendered a decision denying the 
veteran's claim for the issue on appeal in October 1990.  The 
veteran did not appeal at that time.  In June 1995, the 
veteran submitted a motion for reconsideration of Board 
decisions dated in October 1989 and October 1990.  The motion 
was denied in October 1995.  

The veteran appealed the denial of his motion for 
reconsideration.  In a memorandum decision, dated in May 
1996, the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, "Court"), denied the 
veteran's appeal by finding that he had failed to submit a 
jurisdiction conferring notice of disagreement with respect 
to the underlying claims.

The veteran appealed this decision to the United States Court 
of Appeals for the Federal Circuit.  In a table decision 
dated in July 1997, the Federal Circuit summarily reversed 
the May 1996 Court decision and remanded the appeal for 
further proceedings.

In a decision dated in December 1997, the Court dismissed the 
veteran's appeal relative to the October 1989 Board decision 
and directed that the Secretary file a response to the 
veteran's assertions that the Board failed to provide him 
with a copy of page 6 of the October 29, 1990, Board 
decision.  Following additional development and pleadings, 
the Court, in a published decision dated in July 1999, held 
that the veteran's appeal of the October 1990 Board decision 
was timely.  

In a memorandum decision, dated in January 2000, the Court 
vacated the October 1990 Board decision and remanded the case 
for further proceedings.  The Court also dismissed the 
veteran's claim for a total disability rating due to 
individual unemployability (TDIU).

The veteran was notified in February 2000 that he could 
submit additional argument or evidence in support of his 
claim.  The veteran submitted additional argument in March 
2000.  Accordingly, this additional argument will be 
considered in adjudicating the veteran's claim.

The Board notes that, in the March 2000 submission, the 
veteran made references to his disagreement with the October 
1989 Board decision and that it failed to consider a 20 
percent rating for his lumbosacral disability.  He also 
stated that the October 1989 Board decision was not final.  
The Board notes that the December 1997 Court decision 
specifically found that the veteran's appeal of the October 
1989 Board decision was not timely, and, therefore, the 
decision was final.  His appeal of the issue was dismissed.  
Therefore, the Board is unable to address the veteran's 
concerns at this time.

In February 1998, the veteran filed a motion for revision of 
the Board's decision of October 29, 1990, based on clear and 
unmistakable error (CUE).  The October 1990 Board decision 
was vacated by the January 2000 decision by the Court.  
Because the October 1990 Board decision was no longer final, 
the Board dismissed the veteran's motion in April 2000.

Finally, a Board decision dated in September 1998 rendered a 
final decision on several issues and remanded several others 
to the RO for additional development.  The issues remanded in 
September 1998 have not been certified to the Board on 
appeal.  Accordingly, the only issue before the Board on 
appellate review at this time is entitlement to an earlier 
effective date for the assignment of a 10 percent disability 
rating.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  The veteran's lumbosacral strain was manifested by 
symptoms consistent with characteristic pain on motion from 
July 1986.


CONCLUSION OF LAW

The criteria for an effective date of July 16, 1986, for the 
assignment of a 10 percent rating for lumbosacral strain have 
been met.  38 U.S.C.A. §§ 5107, 5110 (West 1991); 38 C.F.R. 
§§ 3.400, 4.71a, Diagnostic Code 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran served on active duty for approximately one year.  
A review of his service medical records (SMRs) reflects 
treatment for complaints of low back in January 1986.  The 
entry noted a history of complaints of back pain off and on 
for the prior six months.  An assessment of mechanical low 
back pain was made by the medical officer.  An entry dated in 
July 1986 noted that the veteran complained of back pain for 
several months.  He described the pain as a sharp 
"pinching" pain, which would become more acute if he 
rotated his trunk.  There was pain on palpation of the lower 
back on the right side.  The assessment was low back pain of 
unknown etiology.  The veteran's July 1986 separation 
examination did not refer to any findings pertinent to the 
low back.  The veteran's Report of Medical History noted a 
history of musculoskeletal low back pain but said that it was 
not considered disqualifying.

The veteran submitted a claim seeking entitlement to service 
connection for, inter alia, a back condition in August 1986.  
He also submitted a statement in September 1986 wherein he 
maintained that he still suffered from back pain that he 
developed while on active duty.

Associated with the claims file is a copy of a psychiatric 
evaluation from the North Carolina Division of Mental Health, 
Mental Retardation and Substance Abuse, that was received in 
September 1986.  The evaluation contained no information 
pertinent to the issue on appeal.

The veteran submitted another statement in September 1986 
discussing his claim.  He noted that he continued to 
experience back pain.  He said that some days his back did 
not bother him and other days it did.  

The veteran was afforded a VA examination in September 1986.  
The examiner noted that the veteran said that his back pain 
would come and go.  It would be accentuated by standing, 
stooping, bending and lifting.  He was "all right" at the 
time of the examination.  Physical examination recorded a 
full range of motion of the dorsolumbar spine in all planes 
without significant pain.  There was no paravertebral atrophy 
or spasm noted.  Straight leg raising was negative and deep 
tendon reflexes (DTRs) were equal and normal bilaterally.  An 
x-ray of the lumbosacral spine was interpreted as normal.  
The examiner's diagnosis was lumbosacral strain.

In a rating decision dated in October 1986, the RO denied 
service connection for lumbosacral strain.

The veteran submitted a statement in October 1986 disputing 
the accuracy of the VA examination.  He complained that the 
examiner really did not examine him, and that he had back 
pain that affected his ability to do his job.  His employer 
was not aware of this and he did not want to inform his 
employer about his back problem.  The veteran also said that 
he had gone to a chiropractor for an evaluation was told that 
he had two mis-aligned vertebras.  

Associated with the claims file is an examination report from 
J. A. Webster, D.C., dated in October 1986.  The chiropractor 
noted a history of back pain in service and prior treatment 
with Motrin.  The veteran complained of pain at the time of 
the examination.  Range of motion was reported as normal 
except that 30 degrees of left lateral flexion produced 
stiffness.  Digital palpation of L4-5 spinous process and the 
left posterior/superior iliac spine was noted as tender for 
the veteran.  There were muscle spasms of the paravertebral 
muscles.  Heel and toe walk were negative.  Dermatome testing 
for the lower extremities was negative.  The veteran had 
essentially normal bilateral patellar and Achilles reflexes.  
All other orthopedic and neurological checks were negative.

X-ray studies revealed a hyperlordotic lumbar curve.  There 
were indications of facit eburnation at L3, L4, and L5.  The 
veteran seemed to have less than normal disc spacing in those 
segments.  There was slight posteriority of L3 on L4 and L5 
on S1 that suggested possible foraminal encroachment of the 
neurological elements.  Sclerosing of the posterior joint 
facet was also indicative of possible aggravation and 
inflammation.  The diagnosis was that the veteran suffered 
from a recurrent facet extension syndrome complicated by 
instability of the lumbar spine due to the hyperlordotic 
condition.  It was opined that the veteran required care for 
this condition such as rest, possible physiological 
therapeutics and mild chiropractic spinal adjustments.

The veteran provided testimony at a hearing at the RO in 
January 1987.  His testimony supported his contention that he 
incurred a back condition in service that was still 
symptomatic.

During a VA orthopedic examination in March 1987, the veteran 
reported that he experienced pain, stiffness and spasms in 
his back.  The stiffness varied in degree but was present to 
some extent at all times.  Objectively, the veteran moved 
easily and had a normal gait.  He walked well on toes and 
heels but complained of pain in the arch of his feet while 
heel walking.  He could reach within 4 inches of the floor on 
flexion.  Extension and lateral bending were normal but there 
were subjective complaints of pain in the low back.  He was 
tender over the lumbar spine to very light pressure.  There 
were no muscle spasms present.  Reflexes could not be 
obtained at the knees or ankles.  Babinski was negative.  
Straight leg raising was to 80 degrees with tight hamstrings.  
The diagnoses were history of strain of the low back, varying 
in degree, and no evidence of nerve root irritation.

X-rays of the lumbosacral spine were interpreted to show a 
slight bowing of the lumbosacral spine to the left, otherwise 
the lumbosacral spine was essentially unremarkable.

The RO continued to deny the veteran's claim.  However, the 
veteran was granted service connection for a back disorder by 
way of a Board decision dated in August 1988.  Upon return of 
the case to the RO, he was assigned a noncompensable rating 
for lumbosacral strain with an effective date of July 16, 
1986, the day after his discharge from service.

The veteran continued to appeal the noncompensable rating.  
He submitted a number of statements in support of his claim.  
He testified at hearing at the RO in December 1988.  He said 
that he had tried to hide his back problems from his employer 
in the past but had to take time off from work due to his 
pain.  He had missed seven days during 1988.  He sought 
medication from the nurse at work when his back was painful.  
He testified that his repetitive bending at work would cause 
him to have spasms.

At the hearing, the veteran submitted a statement from the 
personnel director at his place of employment, which stated 
that the appellant had been absent a total of 10 unscheduled 
days from 1986 to 1988.  The director said that 7 of the 10 
days occurred in 1988.  He said that the veteran said the 
absences were due to a back problem.  

The veteran was afforded a VA orthopedic examination in 
December 1988.  Physical examination reported tenderness over 
the left sacroiliac (SI) joint.  There was no evidence of 
paravertebral spasm.  He was nontender along the lumbosacral 
spine.  Forward flexion was to 80 degrees and extension to 20 
degrees.  There was excellent lateral rotation in bending.  
DTRs in the lower extremities were noted as 2+ and 
symmetrical.  Motor and sensation were listed as intact.  The 
impression was history of chronic low back strain with 
greatest tenderness over the left SI joint.

The veteran submitted additional statements in April and July 
1989 detailing his physical symptoms and complaints.  He 
indicated that he was going to terminate his employment 
because of increased back pain.

Associated with the claims file is an undated letter from the 
veteran's mother.  She stated that she had witnessed her son 
experiencing severe pain.

Also associated with the claims file was a statement from R. 
Cottle, M.D., dated in August 1989.  Dr. Cottle noted that he 
saw the veteran in July 1989 for complaints of back pain.  
The veteran had point tenderness over the L5 spinous process 
that radiated to both SI joints.  There were significant 
muscle spasms.  Distal neurological examination was 
unremarkable but the veteran said that his legs would become 
weak.  The veteran alleged he could not fulfill his duties of 
pushing carts at work because it would cause his back to 
hurt.  No diagnosis was provided.

In a decision dated in October 1989, the Board granted a 10 
percent rating for the veteran's service-connected 
lumbosacral strain.  In a rating decision dated in November 
1989, the RO assigned an effective date of December 22, 1988, 
for the veteran's 10 percent rating.  In assigning this 
effective date, the RO pointed to the Board's reference to 
findings on the December 1988 VA examination.  This rating 
action is the decision now on appeal.

The veteran contends that the effective date of his 10 
percent rating should be the day after service.  He contends 
that he filed his claim within one year of his discharge and 
has continually prosecuted an appeal thereby entitling him to 
an earlier effective date for the assignment of his 10 
percent rating.  He submitted several statements in support 
of his contentions prior to the Board's action in October 
1990.

As noted in the Introduction section of this decision, the 
Board's October 1990 decision was vacated by the Court in 
January 2000.  The veteran was notified of this action by the 
Board in February 2000 and offered the opportunity to provide 
additional argument in support of his claim.  

In March 2000, the veteran submitted additional argument on 
behalf of his claim.  The veteran contends that 38 U.S.C. 
§ 5110(b)(1), formerly 38 U.S.C. § 3010(b)(1) (hereinafter 
referred to by the Board as 38 U.S.C.A. § 5110(b)(1) (West 
1991)) applies to his claim.  This provision provides that 
the effective date of an award of disability compensation to 
a veteran, who files a claim less than one year from the date 
of discharge, is the day following discharge.  As he filed 
his claim in August 1986, his effective date for the 
assignment of his 10 percent rating should be July 16, 1986, 
the day after his discharge from service.  The veteran cited 
to a number of Court decisions in support of his argument.

Analysis

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
veteran is found to have presented a claim, which is not 
inherently implausible.  Furthermore, upon examination of the 
record, the Board is satisfied that all relevant facts have 
been properly developed in regard to his claim and that no 
further assistance to the veteran is required to comply with 
the duty to assist, as mandated by 38 U.S.C.A. § 5107(a).

As cited by the Court in Meeks v. West, 12 Vet. App. 352 
(1999), the controlling statutory provisions are 38 U.S.C.A. 
§§ 5110(a), 5110(b)(1).  Subsection 5110(a) provides as 
follows:

Unless specifically provided 
otherwise in this chapter, the 
effective date of an award based on 
an original claim, a claim reopened 
after final adjudication, or a claim 
for increase, of compensation, 
dependency and indemnity 
compensation, or pension, shall be 
fixed in accordance with the facts 
found, but shall not be earlier than 
the date of receipt of application 
therefor.

38 U.S.C.A. § 5110(a); see also 38 C.F.R. § 3.400(a) (1999).

Subsection (b)(1) provides as follows: "The effective date 
of an award of disability compensation to a veteran shall be 
the day following the date of discharge or release if 
application therefor is received within one year from such 
date of discharge or release."  38 U.S.C.A. § 5110(b)(1); 
see also 38 C.F.R. § 3.400(b)(2) (1999).  

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).

There is no dispute in this case as to when the veteran was 
discharged from active duty and when his claim was received 
by the RO.  His date of discharge was July 15, 1986.  His 
claim was received by the RO on August 12, 1986.  The veteran 
was granted service connection for lumbosacral strain in 
September 1988 and assigned a noncompensable rating effective 
as of July 16, 1986.  He was awarded a 10 percent disability 
in November 1989, effective as of December 22, 1988.  He 
contends that the provisions of 38 U.S.C.A. § 5110(b)(1) 
mandate that this 10 percent rating be extended to the day 
after his discharge, or July 16, 1986.

As in Meeks, this case involves the question of whether a 
disability rating must be made effective back to the day 
after the veteran's discharge.  Also, as in Meeks, this case 
involves the concept of possible staged ratings for 
consideration.  See Fenderson v. West, 12 Vet. App. 119 
(1999). 

In deciding this case the Board must look to all of the 
evidence of record, particularly the medical evidence of 
record prior to December 1988.  In reviewing the evidence of 
record, the Board notes that the veteran was treated for 
complaints of low back pain while in service in January and 
July 1986, respectively.  At his September 1986 VA 
examination he admitted that the pain would come and go but 
that it was accentuated by various movements.  His findings 
were negative at the time of the examination.  However, the 
October 1986 report from Dr. Webster is in sharp contrast.  
It noted that the veteran was in considerable pain with 
objective confirmation of paravertebral muscle spasms.  Range 
of motion was essentially normal but there was some 
limitation due to stiffness with left lateral flexion.  The 
VA examination report of March 1987 also reported normal 
range of motion but did note subjective complaints of pain on 
motion.  

A note from the nurse at his place of employment, dated in 
September 1988, documented that the veteran frequently came 
to her office complaining of lower lumbar pain, although 
specific dates of treatment were not listed.  A December 1988 
note from his employer reported 10 days of unscheduled leave 
from 1986 to 1988 with 7 absences noted in 1988.  All were 
attributed to back problems by the veteran.  The veteran 
testified as to his problems at a hearing in December 1988.  
He said that he had had tried to keep his back problems from 
his employer but was not able to do so.  This was consistent 
with an earlier statement he provided in October 1986.  He 
also described the extensive amount of bending and twisting 
that he was required to do at his job, all of which caused 
him to experience pain and spasms.  

The December 1988 VA examination recorded the veteran's 
complaints of near constant back pain.  There was tenderness 
over the SI joint but no evidence of spasm.  Range of motion 
was not reported to be limited.  

The veteran's lumbosacral strain is, and was, evaluated under 
Diagnostic Code 5295.  38 C.F.R. § 4.71a (1999).  Under 
Diagnostic Code 5295 a noncompensable rating is applicable 
where there are slight subjective symptoms.  A 10 percent 
rating is for consideration where there is lumbosacral strain 
with characteristic pain on motion.  

The Board finds that the evidence is in relative equipoise as 
to the veteran's objective symptomatology for the period from 
July 1986 to December 1988.  That is there is a clear record 
of subjective complaints of low back pain dating back to 
January 1986 while the veteran was still in service.  Medical 
evidence of record documents either tenderness or spasms 
involving the SI joints or paravertebral spine from 1986 to 
1988.  The veteran has produced objective evidence of his 
being treated for pain while at work that predates the 
December 1988 VA examination.  As the evidence is in relative 
equipoise, and resolving all reasonable doubt in favor of the 
veteran, the Board finds that a 10 percent rating for 
lumbosacral strain is appropriate from July 16, 1986.


ORDER

Subject to the regulations governing the payment of monetary 
awards, an effective date of July 16, 1986, is established 
for the assignment of a 10 percent rating for lumbosacral 
strain.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

